UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act 1934 Date of Report (date of earliest event reported): November 9, 2010 American Oriental Bioengineering, Inc. (Exact name of registrant as specified in charter) Nevada (State or other jurisdiction of incorporation) 001-32569 84-0605867 (Commission File Number) (IRS Employer Identification No.) 1 Liangshuihe First Ave, Beijing E-Town Economic and Technology Development Area, E-Town, Beijing, 100176, People’s Republic of China (Address of principal executive offices and zip code) 86-10-5982-2039 (Registrant’s telephone number including area code) (Registrant’s former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On November 9, 2010, American Oriental Bioengineering, Inc. (the “Company”) issued a press release announcing the Company’s operating results for the third quarter of 2010.A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release dated November 9, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN ORIENTAL BIOENGINEERING, INC. By:/s/ Tony Liu Name: Tony Liu Title: Chairman and Chief Executive Officer Dated: November 9, 2010 3 Exhibit Index Exhibit No. Description Press Release dated November 9, 2010 4
